Citation Nr: 1803807	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for upper back pain.

4.  Entitlement to service connection for upper back pain, to include as secondary to lumbar spine disability ("thoracic spine disability").   

5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for neck pain.

6.  Entitlement to service connection for neck pain, to include as secondary to lumbar spine disability ("cervical spine disability").  

7.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for pulmonary fibrosis.

8.  Entitlement to service connection for a respiratory condition, to include pulmonary fibrosis ("respiratory condition").

9.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for bilateral foot condition, to include calluses.  

10.  Entitlement to service connection for bilateral foot condition, to include residuals of calluses, and to include as due to peripheral neuropathy ("bilateral foot condition").  

11.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for migraine headaches.  

12.  Entitlement to service connection for migraine headaches.  

13.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.  

14.  Entitlement to service connection for diabetes, to include as due to ionizing radiation exposure.  

15.  Entitlement to service connection for body hair loss, to include as due to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from June 1980 to August 1980.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim is currently with the RO in Los Angeles, CA. 

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Board notes that the scope of the claims for pulmonary fibrosis, bilateral foot condition, upper back pain, and neck pain have been expanded to include all issues raised either by the Veteran or the evidence of record.  This is so reflected in the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issue of entitlement to an increased rating in excess of 10 percent for anterolisthesis of L5 on S1 with bilateral pars defects of L5 (" lumbar spine disability") has been raised by the record in testimony provided at the April 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of respiratory condition, bilateral foot condition, thoracic spine disability, cervical spine disability, migraine headaches, prostate cancer, body hair loss and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The August 2008 rating decision that denied service connection for PTSD, respiratory condition, bilateral foot condition, migraine headaches, thoracic spine disability and cervical spine disability was final.  

2.  The evidence received since August 2008 is not cumulative or redundant and raises a reasonable possibility of substantiating the claims denied in the August 2008 rating decision.  

3.  The probative evidence of record illustrates that the Veteran's PTSD is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for PTSD, respiratory condition, bilateral foot condition, migraine headaches, thoracic spine disability and cervical spine disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material

The RO denied service connection for the following:  PTSD, bilateral foot condition, migraine headaches, thoracic spine disability, cervical spine disability and respiratory condition in an August 2008 rating decision.  This decision became final in August 2009.  The evidence submitted after August 2008, including VA medical treatment notes dated September 2008 through June 2011 and VA examinations dated September 2012, relates to unestablished facts necessary to substantiate these service connection claims.

For PTSD, the RO denied the claim stating that there was no diagnosis and no nexus.  The records submitted indicate both a current diagnosis and connection of this disability to service.  The Board notes that a March 2008 VA medical note that appeared to be part of the record at the time of the August 2008 rating decision, indicates a positive screen for PTSD.

For the thoracic spine disability and cervical spine disability claims, the RO denied stating that there was no evidence to indicate in-service treatment or a nexus.  The Board notes that a service treatment record dated September 1978, that appears to have been part of the record when the RO adjudicated these matters in August 2008, indicate recurrent back pain.  In addition, VA opinions dated September 2010 and September 2012 provide information as to whether there is a connection between these disabilities and service.  
For the respiratory condition claim, the bilateral foot condition claim and the migraine headaches claim, the RO denied these stating that there was no nexus between these disabilities and his military service.  The records submitted include an opinion from a VA examiner indicating a connection between these disabilities to service.

Evidence has been submitted that relates to unestablished facts necessary to substantiate these service connection claims since the final order of August 2008, therefore the Board finds that these claims should be reopened.  

Posttraumatic Stress Disorder

During the appeal period, the Veteran has been diagnosed with the following:  major depression, narcissistic personality disorder, and PTSD.

The Veteran reported first experiencing symptoms of a psychiatric disorder while in service and provided competent, credible testimony surrounding the events that preceded the onset of symptoms.  He described an in-service incident in 1976 where a fellow trainee pulled the pin out of a grenade and accidently dropped it into a bunker where the Veteran was located.  The Veteran then stated that he grabbed the grenade, threw it out of the bunker and it exploded mid-air, knocking him back.  He testified that there are no records of this incident, as he was threatened by his drill sergeant to keep quiet or face being court marshaled.  He reported that since that incident he has seem images of his arms being blown off and has continuously felt scared to death.  He stated that the first time he sought treatment was after service, in 1980 and that he has been in treatment and on medication since.  

His wife, a former psychology student, testified that the Veteran is easily startled, is compulsive about checking the house and making sure it is secure, at times wakes up screaming, angers easily, forgets recent events such as what television shows they watched a few nights before, and is somewhat isolated as he spends most of his time on the computer or watching television.  

A July 2009 VA medical treatment note indicates a diagnosis of PTSD and discusses the in-service stressor of the Veteran witnessing his friend get shot in the head during advanced training with the NSA and dying right next to him. 

In an August 2009 VA psychology record, the examiner concluded that the Veteran met the full criteria for PTSD.  Three traumatic in-service events were discussed.  One involved a grenade that exploded while the Veteran threw it, another involved him witnessing a soldier's head being blown off and the last one involved the Veteran being forced to give an order that would lead to the death of a number of people.  

A September 2012 VA PTSD Disability Benefits Questionnaire (DBQ) notes the following diagnoses: PTSD, major depressive disorder and personality disorder.  The examiner concluded that the Veteran endorsed every element for the DSM-IV criteria for PTSD, confirming that the Veteran's in-service stressors (the grenade incident and witnessing the shooting death of a cadet) contributed to his PTSD diagnosis.  

One of the Veteran's treating physicians provided an opinion in an October 2013 letter.  The VA examiner opined that the Veteran has consistently reported and exhibited symptoms typical of PTSD and that he relates his symptoms to continued images of the grenade that was dropped at his feet during basic training.  The examiner indicated that she has been treating the Veteran for ten years and has been a physician at the VA for over 20 years.  There is no medical opinion of record to contradict this opinion and the Board finds it probative.  

Given the Veteran's credible testimony, and the medical evidence of record, the Board finds that service connection for PTSD is warranted.  This is supported by the VA treatment records noting the Veteran's in-service stressors; and the two VA medical opinions of record from VA examiners, one whom has treated the Veteran for over a decade, concluding that his PTSD is related to his in-service stressors.  Service connection for PTSD is warranted.  


ORDER

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD is granted.

Service connection for an acquired psychiatric disorder, to include PTSD is granted.  

The petition to reopen the claim of entitlement to service connection for thoracic spine disability is granted.

The petition to reopen the claim of entitlement to service connection for cervical spine disability is granted.

The petition to reopen the claim of entitlement to service connection for respiratory condition, to include pulmonary fibrosis, is granted.

The petition to reopen the claim of entitlement to service connection for bilateral foot condition, to include residuals of calluses, and to include as due to peripheral neuropathy, is granted.  

The petition to reopen the claim of entitlement to service connection for migraine headaches is granted.


REMAND

With respect the Veteran's issues on appeal, not including service connection for PTSD that was granted above, the Board finds that additional development is needed.  

At the outset, the Board notes that there is a September 2010 VA medical opinion of record that indicates there is a connection between the Veteran's claims on appeal and his service.  However, the opinion does not provide enough information needed to allow the Board to make a determination as to whether service connection is warranted.  Importantly, the physician did not include a rationale for the opinions reached.

The claims for cervical spine disability and thoracic spine disability require new VA examinations and new VA medical opinions.  The Veteran was afforded VA examinations in September 2012, but the opinions fail to provide information with respect to whether or not his thoracic spine and cervical spine disabilities are secondary to his service connected lumbar disability.  In addition, the examiner's only rationale for finding no relationship to service was that the Veteran was not treated for neck and upper back problems in service.  As such, new opinions are needed.  

The record indicates that the Veteran has a respiratory condition.  Service treatment records include complaints of and treatment for respiratory problems.  In a September 2012 VA examination, the examiner concluded that there was no diagnosis of pulmonary fibrosis, opining that the Veteran's respiratory condition was not related to service.  The only rationale provided was that there was no current diagnosis of a respiratory condition, as the examiner concluded that the Veteran' asthma appeared to be in remission.  In contrast to this VA examiner, in a September 2012 VA PTSD DBQ, the examiner diagnosed the Veteran with pulmonary fibrosis.  There is only one medical opinion of record, and that opinion is inadequate.  As such, a new opinion is needed. 

A new examination is required for the bilateral foot condition.  The Veteran was afforded a VA examination in September 2012, and the examiner concluded that the Veteran did not have a diagnosis of any foot condition.  The examiner noted that the in-service foot injury was treated and it healed in service.  He did not have any current calluses.  The examiner did not perform imaging studies of the feet.  The record indicates complaints of and treatment for a foot condition in service and, as recently as September 2012.  The Veteran provided credible testimony describing his severe foot pain that commenced in service and has been ongoing.  An examination is needed to confirm any current foot disabilities, and to provide an opinion regarding their etiology.  

The Board notes that there is evidence to indicate that the Veteran suffered head trauma years after service.  During the Board hearing the VLJ noted that there is evidence of record that indicates the Veteran experienced head injury at work in 1983.  A worker's compensation appeal board document indicates that he was diagnosed with concussion syndrome after hitting his head on a beam in February 1983.  However, the record illustrates a diagnosis of migraines, and there are service treatment records that note complaints of, and treatment for, tension headaches.  There is no medical opinion of record regarding his migraine headaches.  Here, a medical opinion regarding the Veteran's migraines is required because the record before the Board indicates that the disability has a causal connection to or is associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for service connection for prostate cancer an examination is also required as the Board needs more information before adjudicating this claim.  The Veteran contends that his prostate cancer is a result of in-service radiation exposure.  During the hearing, he also stated that he was exposed to acetone in service and that this exposure was the basis of his Social Security Disability claim.  The record indicates a diagnosis of prostate cancer.  An examination and medical opinion regarding the prostate claim is required as the record indicates that this disability has a causal connection with his active military service.  Id.

Prostate cancer is among the radiogenic diseases, as defined by VA at 38 C.F.R. § 3.311(b)(2).  As the Veteran may have been exposed to radiation in the service, and he has a current diagnosis of prostate cancer, further development is required. 

For a claim based upon exposure to ionizing radiation during service, service connection can be demonstrated by three different methods.  First, 38 C.F.R. § 3.309(d)(2) provides a list of cancers that will be presumptively service-connected if manifested in a radiation-exposed veteran.  See 38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. 

In this case, the Veteran has not asserted that he was exposed to radiation through one of the cited "radiation-risk activities," but rather, that he was exposed to ionizing radiation in service working with Nike Hercules Missile Systems in White Sands, New Mexico.

Under the provisions of 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes prostate cancer.  38 C.F.R. § 3.311(b)(2)(xxiv).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease which first became manifest after service, though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1). 

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the veteran's Record of Occupational Exposure to Ionizing radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Lastly, there appears to be outstanding records.  During the April 2017 hearing, the Veteran reported receiving Social Security Disability benefits.  These records are not part of the file and appear to be pertinent to the claims on appeal, including the claims for service connection for diabetes and body hair loss.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a respiratory condition, bilateral foot condition, thoracic spine disability, cervical spine disability, migraine headaches, prostate cancer, body hair loss, and diabetes.  The Veteran should also be afforded the opportunity to identify and/ or submit any outstanding private evidence pertinent to his claim.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claims for disability benefits as well as the medical records relied upon in considering those claims.  Any negative search should be noted in the record and communicated to the Veteran.  

3.  Obtain and associate with the Veteran's claims file any available records concerning his claimed exposure to ionizing radiation in service-including records that show whether the Veteran's unit participated in any ionizing radiation activities.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

If it can be established that the Veteran was NOT at a missile site or exposed to any ionizing radiation from 1977 to 1980, this should be explicitly stated. 

4.  If exposure to ionizing radiation is confirmed, forward such records to the Under Secretary for Health, for preparation of a radiation dose estimate, to the extent feasible, based on available methodologies in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2017).  

5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his thoracic spine and cervical spine disabilities.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran. 

The examiner should identify all current thoracic spine disabilities found at any time during the appeal period (from August 2009).  If any previously diagnosed thoracic spine disability is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

For each thoracic spine disability diagnosed, the examiner is asked to do the following:

The examiner should determine if it is at least as likely as not (50 percent or greater probability) that the thoracic spine disability had its onset in service or is otherwise related to active service; or was caused or permanently aggravated by his service-connected lumbar spine disability.  

The examiner should identify all current cervical spine disabilities found at any time during the appeal period (from August 2009).  If any previously diagnosed cervical spine disability is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

For each cervical spine disability diagnosed, the examiner is asked to do the following:

The examiner should determine if it is at least as likely as not (50 percent or greater probability) that the cervical spine disability had its onset in service or is otherwise related to active service; or was caused or permanently aggravated by his service-connected lumbar spine disability.  

The examiner is asked to provide a complete a rationale for all opinions offered.

6.  Schedule the Veteran for an appropriate VA examination for an examination to ascertain the nature and likely etiology of his respiratory condition.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.

Based on examination of the Veteran and review of the record, the examiner must provide opinions that respond to the following:

The examiner must identify each respiratory condition found at any time during the appeal period (from August 2009).  

If any previously diagnosed respiratory condition is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the respiratory condition is related to any disease or injury in service.  

The examiner is asked to provide a complete a rationale for all opinions offered.

7.  Schedule the Veteran for an appropriate VA examination for an examination to ascertain the nature and likely etiology of his claimed bilateral foot condition.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.

The examiner should be directed to elicit a complete history from the Veteran. 

Based on examination of the Veteran and review of the record, the examiner must provide opinions that respond to the following:

The examiner must identify each foot condition found at any time during the appeal period (from August 2009).  

If any previously diagnosed foot condition is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether his foot condition is symptom of his peripheral neuropathy or diabetes, or whether it is a distinct disability. 

If it is determined that the foot condition is a distinct disability, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that the foot condition had its onset in service or is otherwise related to active service; or was caused or permanently aggravated by his peripheral neuropathy or diabetes.

If possible, the examiner is asked to determine which symptoms in the feet are attributable to the Veteran's claimed peripheral neuropathy or diabetes.  

The examiner is asked to provide a complete a rationale for all opinions offered.

8.  Schedule the Veteran for an appropriate VA examination for an examination to ascertain the nature and likely etiology of his migraine headaches.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.  

The examiner should be directed to elicit a complete history from the Veteran. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the migraine headaches is related to any disease or injury in service.  

The examiner is requested to address the in-service treatment records that note tension headaches and to address the head injury the Veteran experienced in 1983.  

The examiner is asked to provide a complete a rationale for all opinions offered.

9.  After completion of the above, and any other development deemed necessary as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include whether additional VA examinations are necessary the AOJ should review the expanded record and determine if the claims can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


